Citation Nr: 1754362	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  15-03 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for anemia.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 2001 to February 2013 which service included service in Kuwait, Iraq, and Afghanistan.

This matter is before the Board of Veterans' Appeals (Board) from September 2014 and August 2016 rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2015, the Board remanded the above issues for additional development.  In August 2016, the Veteran failed to report for his sleep apnea VA examination.  In October 2017, the Board granted the Veteran's attorney's motion to withdraw as his representative.  

As an additional matter, the Board notes that in December 2015 it remanded for a statement of the case (SOC) claims for earlier effective dates for service connection for right hand scars, left hip scar, chin scar, right knee patellar tendinitis, left knee patellar tendinitis, deviated nasal septum, and right ulnar tendinitis.  Moreover, in July 2016 the RO issued a SOC as to these earlier effective date issues.  Similarly, the post-remand record shows that in November 2017 the RO issued SOCs as to the Veteran's claims for an earlier effective date for service connection for schizophrenia and Dependent's Educational Assistance as well as for his ex-representative's claim for attorney fees.  However, the Veteran did not file a Substantive Appeal to perfect his appeal on these issues and thus they are not before the Board.  

Lastly, the record shows the Veteran's did perfect his appeal for a compensable rating for hemorrhoids.  However, this issue has not been certified to the Board for appellate disposition.  Therefore, the Board declines to take any further action on these issues at this time.  This delay is needed to ensure that the claimant is afforded full due process in this matter.  See 38 C.F.R. §§ 3.103, 19.35 (2017); Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of service connection for anemia is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran was not diagnosed with hypertension at any time during the pendency of the appeal.

2.  The preponderance of the evidence shows that the Veteran was not diagnosed with sleep apnea at any time during the pendency of the appeal.

3.  The preponderance of the evidence shows that the Veteran was not diagnosed with a kidney disorder at any time during the pendency of the appeal.

4.  The preponderance of the evidence shows that headaches, diagnosed as tensions headaches, are not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims, in substance, that he has hypertension, sleep apnea, a kidney disorder, and headaches due to his military service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including hypertension, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

a.  Hypertension, Sleep Apnea, and a Kidney Disorder 

A condition precedent for establishing service connection is the presence of a current disability.  In this regard, service treatment records noted some elevated blood pressure readings.  See, e.g., service records dated in January 2003, January 2008, May 2009, and October 2010.  Likewise, as to the kidneys, a July 2009 treatment record reported that he had a 2 month history of painless bright red blood per rectum (BRBPR).  Moreover, as to sleep apnea, a January 2001 record noted that Veteran received medical clearance to use an air purifier, in a September 2006 Post-Deployment Health Assessment he reported a history of feeling tired after sleeping and difficulty breathing, and at an October 2013 examination the Veteran reported a history of not sleeping well.

However, as to the kidneys, the July 2009 treatment record also reported that his BRBPR was caused by diverticulosis and internal hemorrhoids.  As to hypertension, the Board notes that the October 2010 elevated blood pressure was seen at the same time the Veteran was in pain and being treated for fractured and dislocated fingers.  Moreover the above service treatment records as well as the August 2003 Post-Deployment Health Assessments, July 2004 Pre-Deployment Health Assessment, January 2005 Post-Deployment Health Assessment, January 2006 Post-Deployment Health Assessment, March 2006 Pre-Deployment Health Assessment, September 2006 Post-Deployment Health Assessment, March 2007 Pre-Deployment Health Assessment, September 2007 Pre-Deployment Health Assessment, April 2008 Periodic Health Assessment, August 2008 Post-Deployment Health Assessment, April 2009 Pre-Deployment Health Assessment, and May 2009 Periodic Health Assessment as well as the September 2005, October 2010, and December 2012 examinations are negative for a diagnosis of hypertension, sleep apnea, and/or a kidney disorder.  Likewise, the post-service record is negative for a diagnosis of hypertension, sleep apnea, and a kidney disorder.  Further at the post-remand VA examinations in August 2016, which was held for the express purpose of ascertaining if the Veteran had ever had diagnoses, the Veteran did not show for his sleep apnea examination (see 38 C.F.R. § 3.655(b) (2017) (service connection claims will be adjudicated based on the evidence of record when the claimant fails to show for his VA examination)) and the examiners at his other VA examinations opined that the record did not show a diagnosis of hypertension and/or a kidney disorder and he did not currently meet the criteria for a diagnosis of hypertension and/or a kidney disorder.  These medical opinions are not contradicted by any other medical evidence of record.  Further, the Board finds the VA examiners opinions both competent and credible because they were provided after a review of the record on appeal and an examination of the Veteran and are supported by citation to relevant evidence found in the record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Lastly, the Board finds that the Veteran and other lay persons are not competent to provide the missing diagnoses because they do not have the required medical expertise to provide an answer to this complex medical question.  See Davidson.  The Board thus finds that the most probative evidence of record shows that the Veteran did not have a diagnosis hypertension, sleep apnea and a kidney disorder at any time during the appeal.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Accordingly, because a condition precedent for establishing service connection for the claimed disabilities is the diagnosis of the disabilities at any time during the pendency of the appeal and this Veteran does not have such diagnoses, the Board must conclude that entitlement to service connection for hypertension, sleep apnea, and a kidney disorder must be denied because the weight of the evidence is against the claims.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; McClain.

b.  Headaches

The August 2016 VA examiner diagnosed the Veteran with tension headaches.  Moreover, the Board finds that the Veteran and others are competent to report on the objective manifestations of this disorder, such as pain, because it comes to them via their own senses.  See Davidson.  Additionally, service treatment records document the Veteran's complaints and treatment for a closed head injury sustained when he fell from his rack in February 2002. 

However, the service treatment records surrounding the Veteran's February 2002 head trauma were negative for complaints, diagnoses, or treatment for headaches.  Likewise his other service treatment records, including the numerous Pre-Deployment Health Assessments, Post-Deployment Health Assessments, and examinations cited to above, are negative for complaints, treatment, or a diagnosis of headaches.  See 38 C.F.R. § 3.303(a).  Similarly, the record does not show that the Veteran had a continued problem with headaches in and since service.  In fact, as reported above, his service treatment records are negative for complaints, diagnoses, or treatment for headaches.  Likewise the post-service records are also negative for a history, complaints, and/or a diagnosis of headaches until the August 2016 VA examination diagnosed tension headaches.  Further, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service headaches and his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the post-remand VA examination in August 2016, which was held for the express purpose of ascertaining the origins or etiology of the Veteran's headaches, the examiner after a review of the record and an examination of the claimant opined that it was not due to his military service and this medical opinions are also not contradicted by any other medical evidence of record.  Lastly, the Board finds that the Veteran and other lay persons are not competent to provide this missing nexus opinion because they do not have the required medical expertise to provide an answer to this complex medical question.  See Davidson.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for headaches and the claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for sleep apnea is denied.

Service connection for a kidney disorder is denied.

Service connection for headaches is denied.



REMAND

As to the claim of service connection for anemia, in April 2017 the Veteran's ex-representative filed a notice of disagreement with the August 2016 rating decision that denied the claim.  No further action has yet been taken by the RO.  Therefore, the Board finds that this claim must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this issue is REMANDED to the AOJ for the following action:

Issue the Veteran a SOC.  Thereafter only return this issue to the Board if he files a timely Substantive Appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


